Citation Nr: 1016799	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from March 1967 to 
January 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  

The Board notes that in September 2006, the Veteran testified 
during a hearing before a Veterans Law Judge sitting at the 
RO, which judge later issued a March 2007 remand of the 
Veteran's claim.  In April 2010, the Board notified the 
Veteran by letter that the Veterans Law Judge who had 
conducted the September 2006 hearing was no longer employed 
by the Board.  The Veteran was informed that if he desired 
another hearing, one would be scheduled for him.  In April 
2010, the Board received notice from the Veteran that he 
wished to be scheduled for a new hearing with a Veterans Law 
Judge sitting at the RO.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request in April 2010, the Veteran must be provided an 
opportunity to present testimony during a hearing before a 
Veterans Law Judge sitting at the RO.

In view of the foregoing, the case is REMANDED for the 
following action:

The RO must schedule the Veteran for a 
hearing before a member of the Board 
sitting at the RO.  The RO must notify 
the Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and give the Veteran and his 
representative opportunity to prepare for 
the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

